Citation Nr: 1220961	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  08-34 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable disability rating for hemorrhoids.

2.  Entitlement to service connection for irritable bowel syndrome (IBS).

3.  Entitlement to service connection for an acquired psychiatric disorder (claimed as depression) to include as secondary to IBS.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from November 1979 to February 1987 and again from April 1989 to July 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah and an October 2011 rating decision of the RO in Indianapolis, Indiana.  The case is currently under the jurisdiction of the RO in Indianapolis, Indiana.

The Veteran testified before the undersigned Veterans Law Judge at a Board Videoconference hearing in May 2012.  A transcript of this proceeding has been associated with the claims file.  

The Veteran originally filed a claim of entitlement to service connection for depression.  However, the medical evidence of record indicates that the Veteran has been diagnosed with adjustment disorder with mixed emotional features.  Although not claimed by the Veteran, the Board is expanding the Veteran's original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him].

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With regard to the hemorrhoids issue, service treatment records show complaints of red blood in the Veteran's bowel movements in February 2007 and the subsequent impression of two internal hemorrhoids by colonoscopy in March 2007.  The Veteran was afforded a VA general examination in May 2007.  While this examination report noted bowel digestive gastroenteritis problems beginning in 2006, there were no findings regarding hemorrhoids.  The Veteran was afforded a VA intestines examination in August 2009.  At that time, the examiner noted that the Veteran had a history of hemorrhoids with persistent bleeding.  There was recurrence without thrombosis four or more times per year.  Proctoscopy was performed which revealed small, mildly irritated internal hemorrhoids with bleeding.  The examiner noted that there was no anemia.  There was no indication whether the Veteran had fissures (i.e., small tears in the mucus lining of the anal canal).  Significantly, the Veteran denied a genital rectal examination as he wanted a male examiner and the August 2009 VA examiner was a female.  

The Veteran's service-connected hemorrhoids are rated pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under this code, a noncompensable evaluation is assigned for milder or moderate hemorrhoids; a 10 percent rating is assigned for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue evidencing frequent recurrences; and a 20 percent evaluation is assigned for hemorrhoids with persistent bleeding and with secondary anemia or with fissures.  Unfortunately, the August 2009 VA examination report does not indicate whether the Veteran's hemorrhoids are mild/moderate warranting a noncompensable disability rating or large or thrombotic, and irreducible with excessive redundant tissue evidencing frequent recurrences and/or resulting in persistent bleeding and with secondary anemia or with fissures warranting a compensable disability rating.  On remand the Veteran should be afforded another VA examination specifically addressing the applicable rating criteria in the case.  This examination should be conducted by a male physician given that the Veteran denied a genital rectal examination in August 2009 as he wanted a male examiner and the August 2009 VA examiner was a female.    

Also, during the May 2012 Board Videoconference hearing the Veteran testified that he had received VA treatment for his hemorrhoids at both the Louisville and New Albany clinics through December 2011.  A review of the record only reveals treatment records through August 2010.  On remand, the RO should obtain these records for association with the claims file.  

With regard to the IBS and acquired psychiatric disorder issues, by rating decision dated in October 2011 the RO denied service connection for IBS and an acquired psychiatric disorder.  The Veteran submitted written notice of disagreements in October 2011 and December 2011 with regard to these issues.  When a notice of disagreement is timely filed, the RO must reexamine the claim and determine if additional review or development is warranted.  If no preliminary action is required, or when it is completed, the RO must prepare a statement of the case pursuant to 38 C.F.R. § 19.29, unless the matter is resolved by granting the benefits sought on appeal or the notice of disagreement is withdrawn by the appellant or his or her representative. 38 C.F.R. § 19.26.

As of this date, the Veteran has not been issued a statement of the case on either the IBS and/or acquired psychiatric disorder issues.  Accordingly, the Board is required to remand this issue to the AMC/RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records for association with the claims file, particularly any records from the VA facilities in Louisville and New Albany from August 2010 to the present.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

2. After obtaining the above evidence, to the extent available, schedule the Veteran for a VA examination with a male physician to identify the current level of impairment resulting from his service-connected hemorrhoids.  The claims file must be made available to the examiner for review in connection with the examination.  All necessary tests should be conducted.  The examiner should specifically indicate whether the Veteran's hemorrhoids are mild/moderate or large and/or thrombotic, and irreducible with excessive redundant tissue evidencing frequent recurrences and/or resulting in persistent bleeding and with secondary anemia or with fissures warranting a compensable disability rating.

3. Issue a Statement of the Case regarding the issues of entitlement to service connection for IBS and an acquired psychiatric disorder.  The AMC/RO should also advise the Veteran of the need to timely file a substantive appeal if he desires appellate review of these issues.  Then, only if an appeal is timely perfected, should the issues be returned to the Board for further appellate consideration, if otherwise in order.

4. After completion of the foregoing, readjudicate the claim on the merits.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


